Citation Nr: 0839912	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of 
muscular injury to left thigh, claimed as left hip injury.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to March 
1946.  The veteran's DD Form 214 credits him with 
participation in the Battle of the Ardennes and the Rhineland 
campaign.  His personnel records are believed to have been 
destroyed in the 1973 National Personnel Records Center fire.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.   


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has a residual thigh or hip disability as a result of a 
hematoma on the upper left thigh in service. 

2.  Arthritis did not originate in service or until many 
years thereafter, is not otherwise related to service.


CONCLUSIONS OF LAW

1. A residual thigh disability was not incurred in or 
aggravated by active service, nor may service connection for 
a residual thigh disability be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Arthritis was not incurred in or aggravated by active 
service, nor may service connection for arthritis be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board is mindful that, in a case such as this, where service 
personnel records are unavailable, there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). While it is 
unfortunate that the service personnel records are 
unavailable due to the 1973 fire, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  


Analysis - Left Thigh

The veteran's service treatment records document an April 
1944 subfascial hematoma the veteran suffered after he was 
thrown to the ground during a hand-to-hand training session.  
The hematoma was described as moderately severe and on the 
lateral side of the left thigh.  The injury is alternatively 
described as a muscular hemorrhage.  He was admitted to the 
base hospital and released to duty a few days later.  The 
veteran's April 1946 Report of Physical Examination for 
discharge indicated no musculoskeletal defects. 

The Board notes that the veteran filed a claim seeking 
treatment for dental care in April 1948 and that his claim 
makes no mention of any other disability.  The veteran 
submitted no private or VA medical records that mention pain, 
discomfort, or treatment for his left thigh. 

The veteran was afforded a VA examination in August 2004.  
The claims file was reviewed.  The examiner clearly reviewed 
the service treatment records and considered the treatment 
the veteran received in 1944 to be entirely conservative, 
apparently consisting of bed rest.  The examiner noted there 
was no further treatment for his left thigh during the 
remainder of the veteran's service, and no treatment of any 
kind indicated after service.  The veteran had no subjective 
complaints regarding his upper left thigh at the examination.  
Examination of the left thigh found no palpable tenderness.  
The examiner found no functional loss relating to the 
anterior posterior left thigh muscles.  The examiner noted 
the obvious arthritis in the veteran's knees and hips but 
stated they were unrelated to the remote subfascial hematoma 
of the left upper thigh.  The examiner assessed the upper 
left thigh to have had no residual defects from the hematoma. 

In short, the only medical opinion addressing the presence of 
any residual disability is against the claim.  Although he is 
competent to report his observations of hip symptoms 
throughout the years, the veteran has not done so in this 
case.  To the extent the veteran is offering his own opinion 
linking any current disorder to service, he does not have the 
expertise to render opinions about medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Even if he 
were competent (given his training as a pharmacist) to offer 
such an opinion, the probative value of that opinion would be 
outweighed by the opinion of the VA examiner, who clearly 
does have the expertise to offer an opinion on such a medical 
matter. 

In this case, the preponderance of the evidence of record is 
against the veteran's claim for service connection for a 
residual disability due to a hematoma on the veteran's upper 
left thigh, claimed as a left hip condition.  Therefore, the 
benefit-of-the-doubt rule is not applicable.  The appeal is 
denied.


Analysis - Arthritis

In his same March 2004 claim the veteran sought service 
connection for arthritis as secondary to the April 1944 
hematoma on his upper left thigh.  The wording of his claim 
suggested he was claiming arthritis in his hip, back, and 
legs.  There is no complaint of or treatment for arthritis in 
his service treatment records nor any documented treatment 
for arthritis within one year of discharge from service.

There is no indication in the claims file when the veteran's 
arthritis in any joint was actually diagnosed.  In the 
veteran's VA treatment records an August 2002 x-ray 
examination noted osteoarthritic changes in the veteran's 
right and left knees.  During the August 2004 VA muscle 
examination, the examiner noted the range of motion of each 
hip, as well as each knee, was limited by "obvious" 
arthritic changes.  The examiner, who had already reviewed 
the veteran's claim file and service treatment records, then 
opined that any noted arthritic changes were unrelated to the 
remote subfascial hematoma of the left upper thigh which the 
veteran suffered in 1944.  The veteran has submitted no other 
evidence of any relationship between his service and any 
arthritis.

Boiled down to its essence, the evidence on file is negative 
for any evidence of arthritis afflicting any joint in service 
or until decades after service.  The only documented 
arthritis in the veteran is limited to his knees and hips.  
The VA examiner concluded, however, that the referenced 
arthritis is not related to service.  Although the veteran 
himself attempts to link any arthritis to service, the Board 
finds that his training as a pharmacist does not qualify him 
to render opinions as to medical etiology.  In any event, the 
examiner clearly does have the type of medical training to 
render such an opinion, and his opinion consequently is of 
greater probative value than that of the veteran.  The Board 
notes that the examiner's opinion is supported in this case 
by the significant lapse in time between service and post-
service medical treatment.  See generally, Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

In this case, the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
arthritis.  Therefore, the benefit-of-the-doubt rule is not 
applicable.  The appeal is denied.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for 
residuals of hematoma on the left thigh or hip condition and 
arthritis are denied, any questions regarding a disability 
rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in August 
2004 to determine the nature and etiology of the residuals of 
the hematoma on the left thigh, and that examination 
addressed the relationship of any arthritis to service as 
well.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for a residual disability 
to include a hip condition due to hematoma on left thigh is 
denied.

Entitlement to service connection for arthritis is denied


REMAND

The veteran contends that he injured his lower back in the 
April 1944 incident discussed previously.  He also contends 
he injured the back from carrying litters of injured and 
wounded soldiers during battle.  The service treatment 
records do not mention back complaints or findings.

Post-service treatment records on file document lower back 
disorders since 1992, including lumbar canal stenosis.

In a May 2006 statement, a surgeon wrote that the veteran's 
lower back disability may have been caused, in part, by 
injury in service.

Notably, the veteran has not been afforded a VA examination 
addressing the etiology of his low back disorder.  Given the 
documented injury in service (although no specific mention of 
back involvement is noted), and the May 2006 medical opinion 
suggesting a link between the current disorder and that 
injury, the Board finds that VA examination of the veteran is 
necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the claim 
remaining on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's low back 
disability.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's low back disability is 
etiologically related to service or was 
present within one year of the veteran's 
discharge therefrom.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


